FILED
                                                             United States Court of Appeals
                                                                     Tenth Circuit
                      UNITED STATES COURT OF APPEALS October 31, 2014

                                    TENTH CIRCUIT                Elisabeth A. Shumaker
                                                                     Clerk of Court


 JOHNNY BRETT GREGORY,

          Petitioner - Appellant,
                                                        No. 14-1376
 v.                                            (D.C. No. 1:14-CV-02267-LTB)
                                                          (D. Colo.)
 DEBORAH DENHAM, Warden,

          Respondent - Appellee.


            ORDER DENYING CERTIFICATE OF APPEALABILITY *


Before GORSUCH, MURPHY, and McHUGH, Circuit Judges.


      Johnny Gregory, a federal prisoner incarcerated in Colorado, has for years

sought relief from a conviction and sentence a Georgia federal court imposed on

him. He first and repeatedly pursued his case up and down the Eleventh Circuit.

Failing there, he eventually applied to a Colorado district court for a writ of

coram nobis or a writ of habeas corpus pursuant to 28 U.S.C. § 2241. The district

court held, however, that a writ of coram nobis was unavailable because Mr.

Gregory is still serving a prison sentence and he is obligated to proceed in habeas

under controlling precedent. See, e.g., United States v. Torres, 282 F.3d 1241,


      *
         This order is not binding precedent except under the doctrines of law of
the case, res judicata, and collateral estoppel. It may be cited, however, for its
persuasive value consistent with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
1245 (10th Cir. 2002). The district court also found that, because Mr. Gregory

seeks relief from his conviction and sentence, his habeas petition properly arises

under 28 U.S.C. § 2255, not § 2241. Finally, the court noted that § 2255 motions

must be brought in the court in which the sentence was imposed, here the

Northern District of Georgia. See 28 U.S.C. § 2255(a). Neither did the court find

any reasoned argument in Mr. Gregory’s papers suggesting that a § 2255 motion

might be somehow inadequate or ineffective for testing the legality of his

conviction. See id. § 2255(e).

      Mr. Gregory seeks to appeal the dismissal of his suit. He does not,

however, establish that the district court erred in characterizing his petitions as a

successive § 2255 collateral attack on his conviction and sentence. And before he

may pursue a successive § 2255 motion in district court he must first obtain

permission from the court of appeals. See 28 U.S.C. § 2255(h). To be sure, our

precedent allows us to construe appeals like this one as requests to pursue a

successive § 2255 motion. See Spitznas v. Boone, 464 F.3d 1213, 1219 n.8 (10th

Cir. 2006). But we must deny Mr. Gregory’s request because he must address it

to the “appropriate court of appeals,” here the Eleventh Circuit which oversees

the Northern District of Georgia where Mr. Gregory’s sentence was imposed. In

re Cline, 531 F.3d 1249, 1250 (10th Cir. 2008). Neither does Mr. Gregory

present newly discovered evidence suggesting his innocence or identify a new

rule of constitutional law retroactively applicable to his case, as he must under

                                         -2-
§ 2255(h). Nor has he offered any reasoned basis for challenging the district

court’s conclusion that § 2255 provides an adequate and effective remedy.

      Construing Mr. Gregory’s appeal as a request for a certificate of

appealability, it is denied. His motion to proceed in forma pauperis and

remaining pending motions are also denied. The appeal is dismissed. Mr.

Gregory is reminded that he must pay the filing fee in full.

                                       ENTERED FOR THE COURT



                                       Neil M. Gorsuch
                                       Circuit Judge




                                        -3-